Citation Nr: 0530499	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  97-28 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 19, 1973 to May 
2, 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, denied service 
connection for bipolar disorder and depression.  Appeal to 
the Board was perfected as to the acquired psychiatric 
disorder issue and two others, on which further evidentiary 
development was conducted pursuant to the Board's June 2000 
remand order.  The Board's April 2004 decision unfavorably 
resolved the other two issues perfected for appeal and the 
veteran did not seek further review of the denial; the Board 
again remanded the acquired psychiatric disorder claim for 
additional development.  This issue is again before the 
Board.     

The veteran declined to testify before a Veterans Law Judge 
of the Board in connection with his appeal.  See VA Form 9.


FINDING OF FACT

There is no evidence of incurrence of an acquired psychiatric 
disorder in service, nor does any medical record link any 
psychiatric disorder to active duty.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Acquired Psychiatric Disorder

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service, 
or if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) current disability; (2) 
some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. 
§ 3.303(b) (2004).

In the case of a veteran who served for ninety days or more, 
service connection also may be granted on a presumptive basis 
with evidence of manifestation of a psychiatric disorder 
within the category of "psychoses" to a compensable degree 
(10 percent or higher) within one year after discharge from 
active service, even without evidence of diagnosis thereof in 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2004).      

The record in this case is voluminous, and includes medical 
records unrelated to the veteran's psychiatric problems.  It 
includes VA medical treatment records from various different 
facilities; lay statements of the veteran, friends, and 
family; private psychiatric treatment and counseling records; 
service medical records; Social Security Administration (SSA) 
records; and various state-based disability determination 
records.  The Board has an obligation to review the entire 
recorded history before adjudicating a claim and to 
adequately explain the reasons and bases for its decision.  
Consistent with this obligation, the Board has reviewed the 
entire record.  However, given that the evidentiary record is 
voluminous and covers an extended period of time, the Board 
does not discuss in this decision every piece of evidence 
concerning psychiatric illness.  Rather, it summarizes 
certain evidence as appropriate, and addresses particularly 
pertinent evidence that has material bearing on its decision 
in light of the basic service connection criteria cited 
above.

First, the Board fully acknowledges that the veteran has a 
psychiatric disorder, determined by various medical or mental 
health care professionals over approximately the last decade 
and a half to include depressive disorder, anxiety disorder, 
bipolar disorder, manic-depressive illness.  Adjustment 
disorder also is documented.  Coincident with treatment for 
psychiatric problems over the years was counseling and 
detoxification for chronic alcohol and drug abuse.  Older 
records, including service medical records, as well as post-
service medical records, reflect a long-standing personality 
disorder, for which the Board denied service connection in 
its April 2004 decision, on the grounds that VA regulations 
prohibit service connection for personality disorders.  See 
38 C.F.R. § 3.303(c) (2004).  Nonetheless, as the record does 
reflect diagnoses of acquired psychiatric disorders, for 
which service connection may be had, the Board finds that 
this element of the claim is met.  See Degmetich v. Brown, 
104 F.3d 1328 (1997) (affirming the interpretation of 
38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a 
present disability for VA compensation purposes). 

As for whether the veteran's acquired psychiatric disorder - 
as opposed to a personality disorder - might have had its 
genesis in active duty (approximately six weeks), the Board 
has carefully reviewed, again, the veteran's service medical 
records.  These records reveal that, at the time of the 
enlistment medical examination in July 1972, the veteran's 
psychiatric condition was deemed normal; the veteran himself 
denied having, or having had, psychiatric problems before 
enlistment.  Service medical records dated in April 1973, a 
few weeks after commencing basic training, indicate that the 
veteran reported feeling "disgust" about having joined the 
military and could not tolerate basic training, and that his 
nerves were bothering him.  As April 1973 service medical 
records, including mental hygiene examination records and 
Physical Profile, show, it was determined that the veteran 
exhibited anxious and impulsive characteristics, and that he 
has a personality disorder that makes him unfit for further 
active duty.  

Other relevant history documented in the service medical 
records includes long-standing maladaptive behavior, 
including dropping out of school and being fired from 
numerous jobs, and trouble with the law (prior charges or 
convictions for vandalism, truancy, drunk driving, larceny, 
assault, battery, and drunkenness, and incarceration).  
During service, the veteran was found to have been unable to 
get along with others in basic training, and reportedly 
threatened to physically harm them.  He reportedly did not 
respond to punishment and remained angry and anxious.  He was 
divorced.  Based upon all of this history and examination of 
the veteran, an examiner concluded that the veteran does not 
possess the ability to adapt himself to social structures or 
cope with stress, and diagnosed him with chronic, severe, 
anti-social personality disorder, which had its genesis in 
childhood, not during basic training.  Based upon these 
findings, the Medical Board concluded that the veteran has a 
pre-existing personality or character disorder not incurred 
in, or aggravated by, the brief period of service, and that 
it is an impediment to further service.   

Post-service, the evidence pertaining to the veteran's 
psychiatric condition are primarily dated in the 1990s 
forward, and concern diagnoses of, and treatment for, bipolar 
disorder, depression, and chronic alcohol and drug abuse.  
None of these records reflects a competent opinion by a 
doctor or other mental health professional that bipolar 
disorder, depression, anxiety, or even substance abuse had 
its roots in active duty.  On this point, the evidence must 
be medical - in the form of a report of a doctor or other 
medical professional, who, by virtue of appropriate training, 
knowledge, or experience, is qualified to opine as to an 
etiological link.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992) (Lay evidence is acceptable to prove the 
occurrence of an injury during service or symptomatology over 
time when such symptomatology is within the purview of, or 
may be readily recognized by, lay persons, but lay testimony 
is not competent to prove a matter requiring medical 
expertise.)  

In light of Espiritu, the various layperson statements to the 
effect that the veteran appeared to have gotten along well 
with others but that his psychiatric condition appeared to 
have changed after basic training is not competent evidence 
as to etiology.  Moreover, while the Board acknowledges the 
veteran's allegation in VA Form 9 and his April 1996 
statement that he was "broken down" by a sergeant during 
active duty, the service medical records, including the 1973 
psychiatric evaluation records, tend not to support the 
apparent allegation that the veteran was subjected to 
particularly extraordinary stress as compared to those 
endured by other enlistees in basic training; rather, the 
records suggest that the veteran had exhibited anti-social 
behavior and was unable to adapt himself to the typical 
requirements of basic training.                                              

The only medical evidence, to date, explicitly on the issue 
of whether the veteran's psychiatric problems generally, 
whether characterized as bipolar disorder, depression, 
anxiety disorder, or personality/character disorder, might be 
related to active service, is that found in the 1973 service 
medical records.  They, as discussed above, do not favor the 
veteran's position.  In pertinent part, these records 
indicate that psychiatric problems had their genesis long 
before basic training, and were not incurred during active 
service.  

As the veteran did not serve for ninety days or more, the 
presumption of service-connection for a chronic disease 
manifested within the initial post-service year does not 
attach.  Nor does the record present diagnosis of, or 
treatment for, an acquired psychiatric disorder - as opposed 
to anti-social personality disorder - within one year after 
discharge from active duty.  Again, the post-service medical 
records documenting bipolar and depressive disorder symptoms 
are dated years after discharge from the brief period of 
basic training, and none of these records attributes these 
symptoms to service.  Thus, the record lacks a factual basis 
for presumptive service connection for a psychiatric disorder 
encompassed within the category of "psychoses" consistent 
with 38 C.F.R. §§ 3.307, 3.309 (2004).    

In sum, the record contains ample evidence that the veteran 
now has, and has had for some time, acquired psychiatric 
disorders, as well as a chronic personality disorder for an 
even longer period.  However, with the lack of any evidence 
that it is attributable to any injury, stress, or other 
incident in service, service connection is not permissible on 
a direct basis.  Presumptive service connection, too, is 
precluded.  

Finally, the Board has considered whether this claim warrants 
analysis from the perspective of whether the presumption of 
soundness has attached (given that the enlistment medical 
examination report is does note document psychiatric 
abnormality), and if so, whether the presumption has been 
rebutted by clear and unmistakable evidence that the disorder 
was pre-existing and that no aggravation took place during 
service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 
C.F.R. 
§ 3.304, 3.306 (2004); VAOPGCPREC 3-03 (July 16, 2003); 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The 
Board concludes that this analysis, separate from the 
analysis above, is not warranted.  This is so because, first, 
the only psychiatric abnormality documented in medical 
records before the last decade and a half or so, including 
the April 1973 service medical records, is anti-social 
personality disorder, for which service connection cannot be 
had.  Second, even if the Board were to analyze the claim on 
aggravation theory - that is, even if the Board were to 
remain open to the possibility that psychiatric problems 
noted in April 1973 were in effect early symptomatology of a 
pre-existing acquired psychiatric disorder notwithstanding 
then-contemporaneous characterization of the problems as a 
personality disorder - the service medical records clearly 
document a medical professional's finding that the disorder 
pre-existed service and did not become aggravated during the 
short period of basic training.  There is no medical evidence 
to contradict or call into question the validity of this 
finding.  In fact, it is noted that private post-service 
medical records, too, document a diagnosis of personality 
disorder, among other psychiatric illnesses, which would tend 
to disfavor the veteran's position on this point.     

Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim.  As such, 
the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in an April 2001 letter, the RO 
notified the veteran of the basic elements of a successful 
service connection claim, and in particular, evidence of 
current manifestation of a psychiatric disorder and 
relationship between it and service.  The letter also 
explained that, if he provides information about the sources 
of evidence or information pertinent to the claim, to include 
medical records, employment records, and records of other 
federal agencies, then VA would make reasonable efforts to 
obtain the records from the sources identified.  It advised 
him that the responsibility to substantiate the claim 
ultimately is his, notwithstanding VA's claim development 
assistance obligation.  

Later during the appeal period, in May 2004, the VA Appeals 
Management Center (AMC) sent the veteran a letter, which, 
among other things, reminded him that he should notify VA of 
sources of evidence concerning his psychiatric disorder 
claim.  This letter was substantially similar to the RO's 
letter to the extent that it reiterated the first three 
elements of a VCAA notice.  It provided a specific listing of 
what types of evidence, such as lay statements, private 
medical examination reports, or insurance examination 
reports, could help substantiate the claim.  It also complied 
with the "fourth element" notice requirement, as it asked 
the veteran: "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If the evidence is in your possession, please send it to 
us."  The notice of the "fourth element" arguably was 
accomplished before May 2004, as the October 2003 
Supplemental Statement of the Case (SSOC) cited 38 C.F.R. 
§ 3.159, which includes a provision that VA must inquire the 
veteran to send any evidence in his possession pertinent to 
the claim.  

The Board acknowledges that VCAA notice was accomplished long 
after the issuance of the June 1996 rating decision upon 
which this appeal is based.  The Board finds no prejudicial 
error resulted as a result of a timing defect.  The Pelegrini 
Court explicitly stated that, notwithstanding the requirement 
that a valid VCAA notice be provided before the agency of 
original jurisdiction (AOJ) decision: "[W]e do not hold that 
. . . [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

Here, the unfavorable RO decision that is the basis of this 
appeal was already decided - and appealed - by the time VCAA 
was enacted in late 2000.  The Court acknowledged in 
Pelegrini, at p. 120, that where, as here, the Section 
5103(a) notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which was provided 
here.  

Furthermore, even after the veteran and his representative 
were notified of a 60-day opportunity to further comment on 
the claim through the issuance of the most recent (March 
2005) SSOC, reflecting a still-unfavorable RO determination, 
no additional medical evidence was submitted.  Nor did the 
veteran or his representative ask for additional assistance 
in claim development, or report that additional medical 
evidence exists but is not included in the record.  This SSOC 
was sent well after notice of all four elements were 
provided.  Thus, there is reasonable basis to conclude that 
the veteran understood what is pertinent to the claim, and, 
given appropriate notice provided during the appeal period, 
that he could supplement the record with medical evidence of 
his own, if he has it, to show that service connection is 
warranted.  He has not done so, or informed the Board or RO 
that additional evidence exists, but that he needs further 
assistance to obtain it.  The veteran did not specifically 
claim that VA failed to comply with VCAA notice requirements, 
or that he has any evidence in his possession required for 
full and fair adjudication of this claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 203 (2005).  Thus, the Board does not 
find prejudicial error with respect to the timing or even the 
substantive content of the VCAA notice in this case. 

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, several SSOCs, duty-to-assist 
letters, and the recent Board remand, as well as the 
unfavorable rating decision, why the claim is denied.  He was 
told about his and VA's respective claim development 
responsibilities in the VCAA letters, and was on notice that 
he himself has claim substantiation responsibility so long as 
the RO rating action remains unfavorable.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes service medical records, lay statements, SSA 
records, and private and VA medical records.  The veteran was 
given an opportunity to testify before a Veterans Law Judge 
in connection with this claim, but declined to exercise his 
right to do so.  Again, he did not report the existence of 
missing pertinent records despite appropriate notice during 
the appeal period that he may do so.  He was afforded more 
than one opportunity to present himself for a C&P examination 
appropriate to his claim, as discussed separately below.  
Therefore, the Board concludes that VA has met its duty-to-
assist obligations.     

Failure to Appear for C&P Examination

The Board's April 2004 remand order directed that a VA C&P 
psychiatric disorders examination be scheduled.  The record 
reflects that examinations were scheduled to be held in May 
2004, June 2004, July 2004, and October 2004.  The veteran 
failed to present himself for any examination.  As reflected 
in a December 2004 report of telephone communication between 
the RO and the veteran, the RO verified that notices of 
examination schedule were sent to the veteran's correct home 
address.  Thereafter, another examination was scheduled in 
February 2005, with notice sent to the veteran's last known 
address, for which the veteran failed to appear.  

The veteran does not dispute that he was notified of the 
examinations; rather, he wrote in January 2005 asking that 
another examination be scheduled.  He also submitted a letter 
from the U.S. Postal Service to the effect that mail in the 
Mountain City, Tennessee, central processing facility 
forwarding system in May 17 or 18, 2004 was returned to 
senders as undeliverable due to a computer failure.  In 
January 2005, the veteran did concede that he himself had 
contacted the RO, learned that he had an examination 
scheduled for May 24, 2004, at 2:00 P.M., and that he had 
"made" this appointment.  Thus, notwithstanding what might 
have occurred at the post office on May 17-18, 2004, he, in 
effect, has admitted that he had advance notice of this 
examination, and apparently had agreed to appear at the 
appointed date and time, but failed to do so.  

Furthermore, even if the Board were to assume that the 
veteran did not receive adequate notice of the May 2004 
examination, and that his January 2005 statement constitutes 
good cause for failure to appear for that examination, the 
Board cannot ignore the veteran's failure to appear for 
subsequent examinations, including the last one scheduled in 
February 2005, after the veteran's address had been verified.  
There is no explanation as to why the veteran failed to 
report for the examination, despite apparent notice of the 
examination sent to the veteran's home address of record.  
Neither the veteran nor his accredited service representative 
contends that notice was not received as to these 
examinations.  

Moreover, in the May 2004 AMC letter, the veteran was 
notified that a C&P examination was "important" to his 
claim because, without examination findings, his claim might 
be denied.  The veteran and his representative also had 
adequate prior notice that a C&P examination to obtain an 
etiology opinion was a crucial evidentiary component of the 
claim, via the Board's April 2004 remand order.  The veteran 
was also provided a VA telephone number to call to reschedule 
an examination if the appointed time and date is 
inconvenient.  There is no evidence that he contacted VA to 
reschedule the July 2004, October 2004, or February 2005 
examinations or to explain why the schedule is inconvenient 
for him.                     

Based upon the foregoing, the Board finds that VA's duty to 
assist as it applies to the obligation to afford the veteran 
a C&P examination has been fulfilled.    


ORDER

Service connection for an acquired psychiatric disorder is 
denied.




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


